Citation Nr: 1102986	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  04-00 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, including posttraumatic stress disorder (PTSD) and 
depression.

2.  Entitlement to a disability rating in excess of 40 percent 
for service-connected cystitis, prior to December 22, 2006.

3.  Entitlement to a disability rating in excess of 60 percent 
for service-connected cystitis, from December 22, 2006.

4.  Entitlement to an effective date earlier than April 28, 2006, 
for the grant of an increased disability rating for service-
connected cystitis.

5.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected disabilities 
(TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to November 
1975.

This matter comes to the Board of Veterans' Appeals (Board) from 
adverse rating decisions of a Department of Veterans Affairs (VA) 
Regional Office (RO).

A May 2002 RO rating decision denied entitlement to service 
connection for PTSD.  A notice of disagreement (NOD) was filed in 
February 2003, a statement of the case (SOC) was issued in 
January 2004, and a substantive appeal was received in January 
2004.  The Veteran testified at an August 2006 RO hearing with 
regard to this issue.

A January 2006 RO rating decision denied entitlement to service 
connection for depression.  An NOD was filed in April 2006, an 
SOC was issued in April 2006, and a substantive appeal was 
received in May 2006.  In accordance with the U.S. Court of 
Appeals for Veterans Claims (Court) decision in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), the issue of service connection 
for psychiatric disability has been recharacterized to encompass 
all psychiatric disabilities diagnosed.

An August 2006 RO rating decision assigned a 40 percent 
disability rating for service-connected cystitis, effective April 
28, 2006.  In January 2007, an NOD was filed with regard to the 
effective date assigned and, in March 2007, an NOD was filed with 
regard to the disability rating assigned.  In June 2007, an SOC 
was issued which addressed the increased rating and earlier 
effective date claims.  In July 2007, a substantive appeal was 
received with regard to both issues.  An August 2007 RO rating 
decision assigned a 60 percent disability rating for cystitis, 
effective December 22, 2006.

The Veteran testified at a Board hearing in July 2008.  The 
hearing transcript is associated with the claims folder.

In October 2008, the Board remanded the issues identified above 
for further evidentiary development.  As addressed in the remand 
following this decision, a claim of entitlement to TDIU is also 
found to be properly before the Board at this time.

The issue of entitlement to service connection for 
cystocele has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over the 
claim which is referred to the AOJ for appropriate 
action. 

The issues of entitlement to service connection for psychiatric 
disability, to include PTSD and depression, as well as 
entitlement to TDIU, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  For the time period prior to December 22, 2006, the Veteran's 
service-connected cystitis was primarily manifested by urinary 
leakage requiring the use of 3 absorbent pads or less per day and 
was not shown to result in daytime voiding interval less than one 
hour, awakening to void five or more times per night or urinary 
retention requiring intermittent or continuous catheterization.

2.  For the time period since December 22, 2006, the Veteran's 
service-connected cystitis has been primarily manifested by 
urinary leakage requiring the use of more than 4 absorbent pads 
per day.

3.  An October 1981 Board decision denied a claim of entitlement 
to a compensable rating for cystitis.

4.  The Veteran next filed a claim for an increased rating for 
service-connected cystitis on April 28, 2006; there are no 
interim formal or informal applications for an increased rating 
since the final October 1981 Board decision.

5.  An increase in disability resulting for service-connected 
cystitis is not factually ascertainable as occurring within one 
year from the date of the increased rating claim filed on April 
28, 2006.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess 
of 40 percent for service-connected cystitis, prior to December 
22, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.7, 4.115a, 4.115b, 
Diagnostic Code 7512 (2010).

2.  The criteria for entitlement to a disability rating in excess 
of 60 percent for service-connected cystitis, from December 22, 
2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b), 4.1, 4.7, 4.115a, 4.115b, Diagnostic Code 
7512 (2010).

3.  The criteria for entitlement to an effective date earlier 
than April 28, 2006, for the grant of an increased disability 
rating for service-connected cystitis have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.105, 3.155, 
3.157, 3.400(o)(2) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may 
also be assigned for separate periods of time based on the facts 
found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant 
temporal focus for adjudicating an increased rating claim is on 
the evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

The Veteran's service-connected cystitis is rated under DC 7512, 
which evaluates chronic cystitis, including interstitial and all 
etiologies, infectious and non-infectious.  The regulation 
directs that disabilities rated under this code should be rated 
as voiding dysfunction.  Voiding dysfunction should be rated as 
urine leakage, urinary frequency, or obstructed voiding.  
38 C.F.R. § 4.115a.

Urine leakage requiring the wearing of absorbent materials which 
must be changed less than two times per day warrants a 20 percent 
disability rating.  A 40 percent rating is warranted for the 
required requiring wearing of absorbent materials which must be 
changed two to four times a day warrants.  The maximum 60 percent 
rating is warranted where urine leakage requires the wearing of 
absorbent materials which must be changed more than four times a 
day.  Id.

Urinary frequency resulting in daytime voiding interval between 
one and two hours, or; awakening to void three to four times per 
night warrants a 20 percent rating, and urinary frequency 
resulting in daytime voiding interval less than one hour, or; 
awakening to void five or more times per night warrants a 40 
percent rating.  Id.

The maximum schedular rating allowable for obstructed voiding is 
30 percent.  Id.

Generally, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

An increase in disability compensation may be granted from the 
earliest date on which it is factually ascertainable that an 
increase in disability occurred if the claim for an increase is 
received within one year from that date.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When the increase in 
disability occurred prior to one year from the date of filing, an 
effective date of award cannot be awarded prior to the date of 
the application.  Harper v. Brown, 10 Vet. App. 125, 126-27 
(1997); 38 C.F.R. § 3.400(o)(2); VAOPGCPREC 12-98 (Sept. 23, 
1998).

The term "application," while not defined in the statute, is 
broadly construed by regulation to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Where a formal claim has already 
been allowed, certain submissions will be accepted as an informal 
claim such as a report of examination or hospitalization by the 
VA.  38 C.F.R. §§ 3.157(b)(1)-(b)(3).  Furthermore, any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered an 
informal claim provided that such informal claim identify the 
benefit being sought.  38 C.F.R. § 3.155(a).  See Brannon v. 
West, 12 Vet. App. 32, 34 (1998).

In determining the effective date of award, the Board is required 
to look to all communications in the file which may be construed 
as a formal or an informal claim and, then, to all other evidence 
in the record to determine the "earliest date of which," within 
the year prior to the claim, the increase in disability was 
ascertainable.  Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

Appellate review of a rating decision is initiated by an NOD and 
completed substantive appeal after an SOC has been furnished.  
38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Failure to perfect an 
appeal renders a rating decision final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  A final decision 
is generally not subject to revision on the same factual basis.  
38 C.F.R. § 3.104(a).  Previous determinations that are final and 
binding, including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct in 
the absence of clear and unmistakable error (CUE).  38 C.F.R. 
§ 3.105(a).

In Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
when a rating decision is final, only a request for a revision 
premised on CUE could result in the assignment of earlier 
effective date.  A freestanding claim for an earlier effective 
date, once the appeal becomes final, attempts to vitiate the rule 
of finality.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990). 

Historically, the Veteran was treated for recurrent cystitis 
during active duty service.  A March 1978 VA Compensation and 
Pension (C&P) examination report reflected the Veteran's report 
of periodic bladder infections.  

A May 1979 RO rating decision granted service connection for 
recurrent cystitis, and assigned an initial noncompensable 
disability evaluation.  The Veteran appealed this determination 
to the Board.  In a decision dated October 1981, the Board denied 
the Veteran's claim for a compensable evaluation for cystitis.  
That decision is final.  38 U.S.C.A. §§ 7104, 7105.

In pertinent part, the Veteran's VA clinical records include a 
September 1998 VA inpatient treatment record which noted the 
Veteran's treatment for urinary tract infection.  In April 2001, 
the Veteran complained of urge and stress incontinence.  In May 
2001, she described occasional incontinence.  Notations in 
September 2001 and April 2002 report that the Veteran had a 
history of stress incontinence/urge.

The record includes a January 2003 statement from the Veteran 
which alluded to VA treatment in 1998 for overreactive bladder.  
She did not express an intent to raise a claim for an increased 
rating.

The Veteran formally raised a claim for an increased rating for 
cystitis by means of a written document dated April 28, 2006.  
This document has been accepted by the RO as constituting the 
application for benefits supporting the effective date of award 
assigned.

A May 10, 2006 VA gynecology examination noted that the Veteran 
had a recent urinary tract infection with pelvic pain, urgency 
and diminished urine output.  Examination demonstrated mixed 
incontinence, mild cystocele, and vaginal bleeding.

In a May 2006 statement, the Veteran indicated that she had been 
diagnosed with a cystocele which she self-described as a 
protrusion into the vagina of a portion of the urinary bladder.  
She reported that this condition resulted in frequent bladder 
infections and recurring cysts.  The Veteran described two recent 
treatments for infections which required medication for control.  
The Veteran did not mention using pads due to urinary leakage.

The Veteran underwent VA C&P examination in June 2006.  At that 
time, the Veteran reported a history of recurrent bladder 
infections since service.  The Veteran had daytime frequency as 
often as twice an hour with dysuria, urgency, suprapubic pain and 
pressure, urinary incontinence requiring the use of two to three 
pads, and bedwetting at night.  She had incontinence with 
coughing, sneezing and other times without warning.  She had not 
required catheterization, dilatation, or drainage procedures.  
The examiner provided an impression of chronic cystitis with 
recurrent urinary tract infections, urinary incontinence 
requiring 2-3 pads per day, and symptoms not corrected by medical 
therapy.

A June 2006 VA urology consultation included the Veteran's report 
of a worsening of incontinence "over the last 2-3 months."  She 
also had an urge component.  The Veteran had been prescribed 
Detrol, but there was no mention of pad use.  Examination was 
significant for stress incontinence with valsalva and cough.  
There was no cystocele.  The examiner assessed mixed 
incontinence.

A July 2006 VA urology consultation noted the Veteran's report of 
a constant urge to void.  Her leakage occurred more with urinary 
incontinence (UI) rather than stress urinary incontinence (SUI).  
The examiner assessed UI, SUI, recurrent urinary tract infections 
(UTI), microhematuria and history (hx) of tobacco use.  She 
reported frequent small voids requiring pads.

A December 22, 2006 VA urology consultation included the 
Veteran's report of stress and urge incontinence requiring up to 
6 pads per day.

In a statement received on March 28, 2007, the Veteran reported 
that she was "now using 6-8 pads per day" for her urinary 
incontinence.

An April 2008 VA prescription record indicated that the Veteran 
had been prescribed 168 absorbent pads for a 30 day period which 
translates to between 5 to 6 pads per day.

A July 2008 VA urology consultation indicated that the Veteran 
manifested mixed urge and stress incontinence with documented 
urethral hypermobility but no evidence of pelvic organ prolapse.  
The Veteran's urge incontinence was deemed well controlled with 
Detrol.  The Veteran predominantly complained of leakage with 
coughing, sneezing or straining requiring the use of 6 pads per 
day.

During her July 2008 testimony before the Board, the Veteran 
testified that her urinary incontinence symptoms began in 
approximately 2005.  She stated that most of her history of 
cystitis was only shared with Dr. K of either Kaiser Permanente 
or Women's General.  She generally testified to having the "same 
symptoms" in 2005.

An August 2008 VA clinical record noted that the Veteran had 
urinary leakage of requiring use of up to 6-8 pads per day.  She 
was contemplating bladder sling surgery.

Applying the criteria to the facts of this case, the Board finds 
that the criteria for a rating greater than 40 percent for the 
time period prior to December 22, 2006 have not been met for any 
period of time.  In this respect, the credible lay and medical 
evidence established that, for the time period prior to December 
22, 2006, the Veteran's service-connected cystitis was primarily 
manifested by urinary leakage requiring the use of 3 absorbent 
pads or less per day and was not shown to result in daytime 
voiding interval less than one hour, awakening to void five or 
more times per night or urinary retention requiring intermittent 
or continuous catheterization.

The Veteran first reported the use of pads for urinary stress 
incontinence on VA C&P examination in June 2006.  At this time, 
she reported using 2 to 3 pads per day due to urinary 
incontinence.  The RO awarded a 40 percent rating for voiding 
dysfunction based solely on the Veteran's lay report of absorbent 
pad usage.

However, for the time period prior to December 22, 2006, the VA 
clinical records and Veteran's statements do not reflect any 
evidence or allegations that the Veteran's cystitis required the 
use of absorbent materials of at least 4 times per day.  The 
Veteran described bedwetting, but there was no lay or medical 
evidence describing the Veteran awakening to void five or more 
times per night.  She reported daytime frequency as "often" 
twice per hour, but she did not report that she had a chronic 
daytime frequency interval of less than one hour.

Moreover, the medical records did not reflect that the Veteran 
manifested voiding obstruction requiring intermittent or 
continuous catheterization.  In fact, the Veteran specifically 
denied any history of catheterization during at the June 2006 VA 
C&P examination.

At her hearing in July 2008, the Veteran vaguely testified that 
the findings which led to her 60 percent rating have been 
generally the "same" since 2005.  This statement, however, is 
not consistent with the Veteran's report of symptomatology to her 
treating physicians and VA examiners.  For example, the Veteran 
reported to her treating urologist in June 2006 that she noticed 
a worsening of incontinence "over the last 2-3 months."  At 
that time, she had required 2-3 pads per day during that time 
period.

Overall, the Board places greater probative value to the 
Veteran's description of symptomatology to the VA examiner in 
June 2006 which is very specific in nature regarding the 
frequency of use of absorbent materials than her vague 
recollections of times past made at the July 2008 hearing.

The Board next finds that, for the time period since December 22, 
2006, the Veteran is not entitled to a rating greater than 60 
percent for her service-connected cystitis.  At a December 22, 
2006 VA urology consultation, the Veteran reported that her 
stress and urge incontinence required up to 6 pads per day.  The 
RO awarded a 60 percent rating for voiding dysfunction based 
solely on the Veteran's lay report of absorbent pad usage.  This 
is the maximum schedular rating for cystitis under DC 7512.

Notably, at the December 22, 2006 VA urology consultation, the 
Veteran did not describe "when" she began to use up to 6 pads 
per day.  There is no credible and reliable lay or medical 
evidence of record indicating that the Veteran used more than 4 
pads per day prior to December 22, 2006.  Again, the Board notes 
that Veteran's testimony that her disability has been the same 
since approximately 2005, but her own statements in June 2006 
established that she was using 2 to 3 pads per day due to urinary 
incontinence.  Thus, it cannot be factually ascertained that the 
reported increased use of absorbent pads began prior to December 
22, 2006.

The Veteran has complained of recurrent urinary tract infections, 
which are not part of the criteria for evaluating service-
connected cystitis under DC 7512.  Notably, the Veteran's urinary 
tract infections have not resulted in long-term therapy, 
hospitalizations, intermittent intensive management or renal 
dysfunction.  As such, there is no basis to separately evaluate 
this aspect of disability.  See 38 C.F.R. § 4.115a.  

As the Veteran is in receipt of the maximum schedular rating for 
her cystitis, the Board must specifically consider whether extra-
schedular consideration under the provisions of 38 C.F.R. 
§ 3.321(b) is warranted in this case.  See Moyer v. Derwinski, 2 
Vet. App. 289 (1992) (VA must consider the provisions of 
38 C.F.R. § 3.321(b) when a claimant is in receipt of the maximum 
schedular evaluation).  

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment. 38 C.F.R. § 3.321(b)(1) (2009).  The 
criterion for such an award is a finding that the case presents 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical application 
of regular schedular standards. Id.  The Court has held that the 
Board is precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this question, 
and in fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court further held that the 
Board must address referral under 38 C.F.R. §3.321(b)(1) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  The Board acknowledges that 
the Veteran has testified that she receives Social Security 
benefits because of disability.  However, the records from Social 
Security show that it is based on mental disability and chronic 
bronchitis.  The multiple treatment reports for the service-
connected cystitis have been described above and the symptoms 
therein are adequately encompassed in the applicable Diagnostic 
Codes. In short, the rating criteria contemplate not only the 
symptoms but the severity of the cumulative disability.  The 
Board does not find that the schedular criteria have been 
inadequate for rating the manifestations of the service-connected 
disability. See 38 U.S.C.A. § 1155 (West 2002) (Disability 
evaluations are determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity).  For these reasons, referral for extraschedular 
consideration is not warranted.

The Board finally finds that the criteria for an effective date 
prior to April 28, 2006 for the award of a 40 percent rating for 
cystitis have not been met.  As noted above, a final October 1981 
Board decision denied a claim of entitlement to a compensable 
rating for cystitis.  This decision cannot be revisited absent a 
CUE claim, which has not been raised.

The Veteran next filed a claim for an increased rating for 
service-connected cystitis on April 28, 2006, which forms the 
basis for the effective date of award assigned by the RO.  On 
review of the record, the Board finds that there are no interim 
formal or informal applications for an increased rating filed 
since the final October 1981 Board decision.

The Board has also carefully reviewed the Veteran's VA clinical 
records between the time period from October 1981 to April 28, 
2006.  These records merely show that the Veteran had been 
treated for urinary tract infection and reported occasional 
incontinence.  She did not report wearing absorbent materials, 
specifically report frequent daytime or nighttime voiding, or 
require any catheterizations.  Thus, an informal claim for an 
increased rating was not reasonably raised according to the 
criteria of DC 7512.  See 38 C.F.R. § 3.157.  

The Board has also reviewed the Veteran's written statement dated 
January 2003, but the Veteran only alluded to VA treatment 5 
years previous for overreactive bladder.  This statement does not 
constitute an informal claim as the Veteran did not demonstrate 
any intent to seek increased benefits.

The law does allow the assignment of an effective date of award 
for the one year period prior to the April 28, 2006 filing 
provided, however, that the increase in disability occurred 
within that one year period.  Harper, 10 Vet. App. at 126-27; 
VAOPGCPREC 12-98.  However, the Board finds that it is not 
factually ascertainable that an increased severity of cystitis 
occurred within one year of the April 28, 2006 application for 
increased compensation benefits. 

The Veteran currently alleges that the current severity of her 
cystitis has been about the "same" since 2005.  She is 
certainly competent to describe the characteristics of voiding 
dysfunction, voiding obstruction and urinary frequency.  The 
Veteran's awards of compensation have been solely based upon her 
self-reported frequency of use of absorbent materials.  The 
Veteran's July 2008 testimony alleging that her symptoms had been 
the "same" since 2005 must also be considered in this regard.

However, and as previously pointed out, the July 2008 testimony 
conflicts with her report to a VA examiner in June 2006, wherein 
she reported a using up to 3 pads per day, and to her VA 
urologist in December 2006, wherein she reported using up to 6 
pads per day.  In June 2006, she reported to her treating 
urologist that she noticed a worsening of incontinence "over the 
last 2-3 months."  

Overall, the Board's review of the evidence contemporaneous in 
time to the April 28, 2006 filing for an increased rating 
reflects the Veteran's report of occasional incontinence in 2001, 
and her July 2006 report of a worsening of symptoms over the last 
2-3 months.  Notably, the 2-3 month time frame correlates to the 
approximate date the Veteran filed her claim for an increased 
rating.  This evidence, when viewed in light of the entire 
evidentiary record, is highly probative evidence against a 
finding of that her cystitis increased in severity within the one 
year period prior to filing the claim.

On this record, the Board must find that an increase in 
disability resulting for service-connected cystitis is not 
factually ascertainable as occurring within one year from the 
date of increased rating claim filed on April 28, 2006.  The 
claim for an earlier effective date of award for the 40 percent 
rating, therefore, cannot be awarded under 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  See Harper, 10 Vet. 
App. at 126-27; VAOPGCPREC 12-98.  The appeal, therefore, is 
denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

The Veteran filed her claim for an increased rating in April 
2006.  A May 2006 preadjudicatory RO letter substantially 
complied with the generic type of notice required in this case.  
In this respect, the Veteran was advised of the types of evidence 
and/or information deemed necessary to substantiate the claim, 
the relative duties upon herself and VA in developing the claim, 
and how VA determines disability ratings and effective dates of 
awards.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- 
Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the Veteran's STRs, relevant VA 
clinical records, and medical and legal documents from the Social 
Security Administration.  The Veteran has not cooperated in 
obtaining her medical records from Kaiser Permanente.  See Dusek 
v. Derwinski, 2 Vet. App. 519, 522 (1992) (quoting Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (claimant cannot wait 
passively for VA assistance in circumstances where claimant may 
or should have information in obtaining the putative evidence).  
Thus, absent her cooperation, VA has no further duty to obtain 
those records.

The Veteran was last afforded VA examination to evaluate the 
current severity of her cystitis in June 2008.  This examination 
report contained all findings necessary to decide the claim, and 
is responsive to the requirements to rate the disability.  The 
Veteran's representative has argued for additional VA examination 
based upon the passage of time and an alleged worsening of 
disability.  

However, the Board has reviewed the lay and medical evidence of 
record since the last VA examination and finds that none of this 
evidence suggests an increased severity of symptoms to the extent 
that a higher schedular rating may still be possible.  Thus, 
there is no duty to provide further medical examination on the 
cystitis claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

For the reasons expressed above, the Board finds that no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist her in the development of her claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).








ORDER

The claim of entitlement to a disability rating in excess of 40 
percent for service-connected cystitis, prior to December 22, 
2006, is denied.

The claim of entitlement to a disability rating in excess of 60 
percent for service-connected cystitis, from December 22, 2006, 
is denied

The claim of entitlement to an effective date earlier than April 
28, 2006, for the grant of an increased disability rating for 
service-connected cystitis is denied.


REMAND

The Board regrets any further delay in adjudicating the claims of 
service connection for a psychiatric disability, to include PTSD 
and depression, but finds that the RO has not fully complied with 
the Board's October 2008 remand directives.  See Stegall v. West, 
11 Vet. App. 268 (1998) (as a matter of law, a remand by the 
Board confers on the veteran the right to compliance with the 
remand orders).

With respect to the PTSD claim, an issue on appeal is whether the 
Veteran's alleged personal and sexual assault stressors have been 
verified.  Under 38 C.F.R. § 3.304(f)(3), if a PTSD claim is 
based on in-service personal assault, evidence from sources other 
than the Veteran's service records may corroborate the Veteran's 
account of the stressor incident. 

Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases, and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes.  Id.  

The Board remanded this claim for medical opinion, in part, as to 
whether there is evidence contained in the claims folder which 
indicates that a personal assault occurred.  See 38 C.F.R. 
§ 3.304(f)(3).  An October 2009 VA C&P examination was initially 
conducted without review of the claims folder.  The examiner 
fully accepted the Veteran's accounts of in service assaults and 
rapes, and diagnosed military related PTSD.  The claims folder 
was then provided to this clinician and, in an October 2009 
addendum, the examiner indicated that no changes were required to 
the report or the conclusion reached.

Unfortunately, the Board must return the October VA 2009 C&P 
examination report as being inadequate for rating purposes and 
not complying with the Board's remand directives.  In this 
respect, the examiner did not provide any specific examples of 
alternative evidence tending to support the Veteran's allegations 
of inservice sexual assaults and rapes.  Such findings and 
rationale are necessary to substantiate this claim, particularly 
considering that the details provided by the Veteran concerning 
the alleged PTSD stressors are inconsistent. 

With regard to the Veteran's claimed depression, the Board 
remanded this claim for examination to assess the nature and 
etiology of her claimed depression.  The RO did not obtain an 
opinion on the claim, as directed by the Board.  This issue, 
therefore, must be remanded for noncompliance with the Board's 
October 2008 remand directives.

In this case, the Veteran has contended her unemployment is due 
to service-connected disability.  In May 2009, the Court held 
that a request for TDIU, whether expressly raised by a Veteran or 
reasonably raised by the record, is not a separate claim for 
benefits, but rather involves an attempt to obtain an appropriate 
rating for a disability or disabilities which is part of a 
pending claim for increased compensation benefits.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  See also Comer v. 
Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of 
entitlement to TDIU is not a free-standing claim which must be 
pled with specificity).

It would be fundamentally unfair to the Veteran to decide a claim 
which has not been developed and adjudicated by the RO.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In order to comply 
with precedential Court opinion, this issue, therefore, is 
remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action, including that 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), regarding the claim of entitlement to 
TDIU.

2.  Obtain the Veteran's clinical records of VA 
treatment since October 2009.

3.  After completion of the above, refer the Veteran's 
claims file to the appropriate healthcare professional 
in order to determine if there is evidence of behavior 
changes that might indicate the occurrence of an in-
service stressor.  In this regard, the Board notes 
that the Veteran provided a September 2003 statement 
of her stressors.  The healthcare professional should 
review the evidence in the claims file, including the 
service records, and provide an opinion on whether any 
contemporaneous behavior changes indicate that a 
personal assault had been committed between 1969 and 
1971.  A complete rationale must be given for any 
opinion expressed and the foundation for all 
conclusions should be clearly set forth. The report 
should be associated with the Veteran's claims folder.  
All opinions and conclusions expressed must be 
supported by a complete rationale in a report with 
discussion of any behavior change suggested by the 
evidence.    

4.  The Veteran should be scheduled for a VA 
examination to ascertain the nature and etiology of 
her claimed psychiatric disabilities.  It is 
imperative that the claims folder, to include all 
service treatment records and post-service medical 
records, be reviewed in conjunction with the 
examination.  Any medically indicated special tests 
should be accomplished, and all special test and 
clinical findings should be clearly reported.  After 
reviewing the claims file and examining the Veteran, 
the examiner should offer an opinion as to whether the 
Veteran has a psychiatric disability, and whether it 
is at least as likely as not (a 50% or higher degree 
of probability) that any current psychiatric 
disability is related to her active duty service or 
any incident therein.  All opinions and conclusions 
expressed must be supported by a complete rationale in 
a report.  

5.  After completion of the above and any other 
development deemed necessary, readjudicate the claim.  
If any of the benefits sought on appeal are not 
granted, the Veteran and her representative should be 
furnished an appropriate supplemental statement of the 
case and be afforded an opportunity to respond.  
Thereafter, the case should be returned to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


